Name: 2008/286/EC: Commission Decision of 17 March 2008 amending Decision 2007/176/EC as regards the List of standards and/or specifications for electronic communications networks, services and associated facilities and services (notified under document number C(2008) 1001) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2008-04-04

 4.4.2008 EN Official Journal of the European Union L 93/24 COMMISSION DECISION of 17 March 2008 amending Decision 2007/176/EC as regards the List of standards and/or specifications for electronic communications networks, services and associated facilities and services (notified under document number C(2008) 1001) (Text with EEA relevance) (2008/286/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (1) and in particular Article 17(1) thereof, Having consulted the Communications Committee, Whereas: (1) The Commission adopted Decision 2007/176/EC (2) establishing a List of standards and/or specifications for electronic communications networks services and associated facilities. Chapter VIII of this list covers standards for broadcasting services. (2) The harmonised provision of terrestrial broadcast television on mobile platforms is essential to achieve economies of scale across the EU. In its Communication on Strengthening the Internal Market for Mobile TV (3), the Commission identified the standard Digital Video Broadcasting Handheld (DVB-H) as the most suitable standard for the future development of terrestrial mobile TV in Europe and signalled its intention to add this standard to the list of standards, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2007/176/EC, the following is added to section 8.3 (Digital Broadcasting) in chapter VIII of the List of Standards: Digital Video Broadcasting (Handheld) DVB-H ETSI EN 302 304 Version 1.1.1 Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 17 March 2008. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 33. Directive as amended by Regulation (EC) No 717/2007 (OJ L 171, 29.6.2007, p. 32). (2) OJ L 86, 27.3.2007, p. 11. (3) COM(2007) 409 final, 18.7.2007.